                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

DONALD ALAN COONS,

               Plaintiff,                                     Civ. No. 1:19-cv-01544-CL

       v.                                                     ORDER

THEE ARTIST CURRENT AT KIDS
UNLIMITED,

            Defendant.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mark D. Clarke filed a Findings and Recommendation (ECF No. 7),

and the matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72.

Although Plaintiff did not file objections, I review de novo. United States v. Bernhardt, 840 F.2d

1441, 1445 (9th Cir. 1998). I find no error and conclude the report is correct. Magistrate Judge

Clarke’s Findings and Recommendation (ECF No. 7) is adopted. Plaintiff’s Application for

Leave to Proceed In Forma Pauperis (ECF No. 2) and Motion for Appointment of Counsel (ECF

No. 3) are denied and his claims are dismissed without prejudice.

       Additionally, the Court imposes a prefiling order on Plaintiff. Chambers staff shall screen

any filing by Plaintiff in this Court prior to docketing by the Clerk’s Office.




1 – ORDER
IT IS SO ORDERED.

     DATED this 9th day of December, 2019.



                                      _______/s/ Michael J. McShane ________
                                              Michael McShane
                                          United States District Judge




2 – ORDER
